Citation Nr: 1231116	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder to include anxiety, but not including posttraumatic stress disorder (PTSD) or bipolar disorder; and if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for pseudofolliculitis barbae (PFB); and if so, whether service connection should be granted.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for obstructive sleep apnea (OSA); and if so, whether service connection should be granted.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss; and if so, whether service connection should be granted.  

5.  Entitlement to service connection for a low back disorder.
6.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1990.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal of October 2006 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, the Board denied the Veteran's claims to reopen for all disabilities listed on the title page of this decision, and it also denied service connection for the other disabilities in an April 2010 decision.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a Memorandum Decision (single judge) that affirmed the Board's decision with respect to the service connection claims (erectile dysfunction, hemorrhoids, tinea pedis, allergic rhinitis, xerosis, GERD, and acquired psychiatric disorder to include bipolar disorder), it reversed the decision with respect to the Board denial of reopening the service connection claims for a low back disorder and plantar fasciitis, and vacated and remanded the claims to reopen for a psychiatric disorder to include anxiety, PFB, OSA, and bilateral hearing loss.  The Court also affirmed the denial of the Veteran's claim regarding improper dental treatment.  Ultimately, the issues as noted on the title page of this decision are consistent with determinations made by the Court in the Memorandum Decision, and the Board will only address new and material evidence with respect to the claims for a psychiatric disorder, PFB, OSA, and bilateral hearing loss.  

The Veteran offered testimony at a Travel Board hearing in April 2009 and a videoconference hearing in November 2009.  Transcripts of both hearings are in the claims file.

The Board notes that there are overlapping issues that were heard by two different Veterans Law Judges (VLJs), which resulted in an April 2010 panel decision.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The VLJ who held the April 2009 Travel Board hearing has since retired from the Board.  This hearing addressed the issues of whether new and material evidence had been received to reopen the previously denied claims of entitlement to service connection for a psychiatric disorder, low back disorder, PFB, and bilateral plantar fasciitis.  The hearing did not address the issues of new and material evidence for entitlement to service connection for obstructive sleep apnea or bilateral hearing loss.  In an August 2012 letter, the Veteran stated that he waived his right to appear at any additional hearing and wanted the Board to consider his case on the evidence of record. Two additional Veterans Law Judges have reviewed the evidence of record and are joining the judge who conducted the November 2009 hearing.  This is in accordance with the provisions of  38 U.S.C.A. § 7102 (a); 38 C.F.R. § 19.3 (2011).  

In light of the findings and suggestions in the Memorandum Decision, the Board finds that reopening the claims of service connection for a psychiatric disorder other than PTSD and bipolar disorder, PFB, OSA, and bilateral hearing loss is appropriate.  In addition, the issues of entitlement to service connection for a low back disorder and plantar fasciitis will be considered on the merits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder (other than PTSD and bipolar disorder), including anxiety, PFB, OSA, bilateral hearing loss, low back disorder, and plantar fasciitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, including anxiety, PFB, OSA, and bilateral hearing loss was denied in an unappealed June 2001 rating decision.

2.  Evidence received since the June 2001 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, including anxiety, PFB, OSA, and bilateral hearing loss; such evidence is not cumulative or redundant of evidence already of record. 

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, other than PTSD and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PFB.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for OSA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims to reopen herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to those issues. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a psychiatric disorder, PFB, OSA, and bilateral hearing loss in a June 2001 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial and no pertinent evidence was received within the appeal period.  Thus, the June 2001 rating decision is final.

The basis for the June 2001 denials of service connection for a psychiatric disorder, PFB, and OSA was that there was no evidence of in-service treatment for these claimed disorders, and there was no evidence of a current disability.  With respect to the Veteran's bilateral hearing loss claim, it was denied in June 2001 because the Veteran did not have a hearing loss disability for VA purposes.  

The evidence of record in June 2001 consisted of service treatment records (STRs), none of which reflect treatment for a psychiatric disorder, PFB, OSA, or bilateral hearing loss.  Also of record in June 2001, was a preemployment psychiatric evaluation of the Veteran, during which he was found to be a fair candidate, with some risk, but without any psychiatric diagnoses listed.  

The evidence of record received since the June 2001 rating action include multiple volumes of duplicate private and VA medical records; extensive Texas Correctional Care prison treatment records, including some noting that he was regularly given prison shaving passes for pseudofolliculitis; and, Social Security Administration determination records, as well as lay statements from family and friends.  

These lay statements are form letters that were signed by the Veteran's friends and family.  They all are identical and indicate, inter alia, that they knew the Veteran prior to his military service and that he injured himself during military service.  They further indicated that the Veteran suffered "injustice of discrimination & disparate treatment," and he suffered PTSD, bilateral hearing loss, bipolar disorder, obstructive sleep apnea, bilateral plantar fasciitis, PFB, and low back pain due to his military service.  

VA treatment records show current diagnoses of mild sensorineural hearing loss; tender and low arches with tenderness of the mid fascia; bilateral pes planus with arch strain; bipolar disorder and history of PTSD symptoms; psychosis, not otherwise specified; obstructive sleep apnea; and chronic low back pain with disc protrusion at L5-S1, bilateral facet joint hypertrophy at L5-S1, L4-5, and L3-4, and loss of normal lumbar lordosis.  Further, the Veteran had reported that he has problems with PFB in service, and it has continued since.  

Evidence of a current diagnosis of a psychiatric disorder, PFB, OSA, and bilateral hearing loss was an element of entitlement to service connection that the RO found was not met in 2001 regarding these disabilities.  In addition, there is some indication from the lay statement associated with the Veteran's claims file since June 2001 that these disabilities were first manifest during service and have continued since.  The Board finds the lay statements received from the Veteran's family and friends are credible only for purposes of reopening the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a psychiatric disorder to include anxiety, PFB, OSA, and bilateral hearing loss.  

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a psychiatric disorder to include anxiety is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PFB is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for OSA is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

Upon review of the evidence of record, and in light of the suggestions in the Memorandum Decision, the Board finds that further development is necessary prior to decision on the Veteran's service connection claims for a psychiatric disorder (other than PTSD and bipolar disorder), PFB, OSA, bilateral hearing loss, low back disorder, and plantar fasciitis.  

The Board finds the Veteran should be afforded VA examinations for his claims on appeal to determine whether they are etiologically related to his military service.  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Obtain any outstanding treatment records associated with the Veteran's claimed psychiatric disorder, PFB, OSA, bilateral hearing loss, low back disorder, and plantar fasciitis.

2.  The RO or the AMC should afford the Veteran an examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD and bipolar disorder, present during the period of this claim.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder (other than PTSD or bipolar disorder) present during the period of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  

The rationale for each opinion expressed must be provided.

3.  The veteran should be accorded examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of his claimed PFB, OSA, bilateral hearing loss, low back disorder, and plantar fasciitis. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on the review of the files and examination of the Veteran, the appropriate examiner should state a medical opinion with respect to each PFB, OSA, bilateral hearing loss, and low back disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service, is otherwise etiologically related to active service.  

With respect to the Veteran's claim low back disability, the examiner is asked to comment on the Veteran's post-service, work-related fall and back injury in December 2000.  

In regards to the Veteran's plantar fasciitis claim only, the examiner is asked to answer the following questions:

   (i) Does the evidence of record clearly and unmistakably show that the Veteran had a bilateral foot disability that existed prior to his entry to service?  Please explain what evidence supports you conclusion.

   (a) If a disability of the feet did exist prior to entry to service, did it increase in severity during service?

   (b) If the disability of the feet increased in severity during service, did the increase in severity represent a chronic worsening of the disorder or was the increase in severity clearly and unmistakably due to the natural progression of the disorder?

   (ii) If the examiner determines that a disability of the feet did not exist prior to service, is any currently diagnosed disorder of the feet, including plantar fasciitis, causally or etiologically related to the symptomatology shown in service treatment records?

The rationale for each opinion expressed must also be provided.

4.  The RO should also undertake any other development it determines to be warranted. 

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



      (Continued on next page)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________                 __________________________
      Michael Lyon                                                Wayne M. Braeuer
       Veterans Law Judge				   Veterans Law Judge
Board of Veterans' Appeals                                Board of Veterans' Appeals


______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


